        Case 5:18-cv-01018-FB-RBF Document 16 Filed 02/15/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LUCRECIA J. HOCKADAY,                             §
                                                  §
                   Plaintiff,                     §                5-18-CV-01018-FB-RBF
                                                  §
vs.                                               §
                                                  §
NATIONAL CREDIT ADJUSTERS,                        §
L.L.C.,                                           §
                                                  §
                   Defendant.                     §

                                         SCHEDULING ORDER

       The above-styled and numbered cause of action was referred to the undersigned on

December 18, 2018, for all pretrial proceedings pursuant to 28 U.S.C. § 636(b) and Rules CV-72

and Appendix C to the Local Rules for the United States District Court for the Western District

of Texas. See Dkt. No. 12. Pursuant to Rule 16 of the Federal Rules of Civil Procedure, the

following Scheduling Order is issued to control the course of this case:

       1. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall

be filed by June 25, 2019.

       2. The parties asserting claims for relief shall submit a written offer of settlement to

opposing parties by February 27, 2019, and each opposing party shall respond, in writing, by

March 13, 2019.

       3.   The parties shall file all motions to amend or supplement pleadings or to join

additional parties by April 9, 2019.

       4. All parties asserting claims for relief shall file their designation of testifying experts,

and shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) by

June 25, 2019. Parties resisting claims for relief shall file their designation of testifying experts




                                                  1
        Case 5:18-cv-01018-FB-RBF Document 16 Filed 02/15/19 Page 2 of 4



and shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) by

July 25, 2019. All rebuttal experts shall be designated within 15 days of receipt of the report of

the opposing expert.

        5. An objection to the reliability of an expert’s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, by the later of within 11 days of receipt of the written

report of the expert’s proposed testimony or within 11 days of the expert’s deposition, if a

deposition is taken.

        6. The parties shall complete all discovery on or before November 28, 2019. Counsel

may by agreement continue discovery beyond the deadline, but there will be no intervention by

the Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

        7. All dispositive motions as defined in Local Rule CV-7(c) shall be filed no later than

January 15, 2020. Dispositive motions and responses to dispositive motions shall be limited to

20 pages in length. Replies, if any, shall be limited to 10 pages in length in accordance with

Local Rule CV-7(f).

        8. The trial date will be determined at a later date by the Court. The parties shall consult

Local Rule CV-16(e)-(g) regarding matters to be filed in advance of trial. At the time the trial

date is set, the Court will also set the deadline for the filing of matters in advance of trial.

        9. If at any time during the pendency of this lawsuit, you would like to consent to the

trial of your case by a United States Magistrate Judge, please indicate your consent on the

attached form or request a form through the Clerk’s Office. If all parties consent to trial of this




                                                   2
       Case 5:18-cv-01018-FB-RBF Document 16 Filed 02/15/19 Page 3 of 4



case by a United States Magistrate Judge, the District Court may enter an order referring the case

to a United States Magistrate Judge for trial and entry of judgment.

       IT IS SO ORDERED.

       SIGNED this 15th day of February, 2019.




                                      RICHARD B. FARRER
                                      UNITED STATES MAGISTRATE JUDGE




                                                3
       Case 5:18-cv-01018-FB-RBF Document 16 Filed 02/15/19 Page 4 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LUCRECIA J. HOCKADAY,                            §
                                                 §
                  Plaintiff,                     §               5-18-CV-01018-FB-RBF
                                                 §
vs.                                              §
                                                 §
NATIONAL CREDIT ADJUSTERS,                       §
L.L.C.,                                          §
                                                 §
                  Defendant.                     §

                      CONSENT TO PROCEED TO TRIAL BEFORE
                       A UNITED STATES MAGISTRATE JUDGE

        In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above-
captioned civil matter hereby waive their rights to proceed before a judge of the United States
District Court and consent to have a United States Magistrate Judge conduct any and all further
proceedings in the case, including the trial, and order the entry of judgment. Any appeal shall be
taken to the United States Court of Appeals for this judicial circuit, in accordance with 28 U.S.C.
§ 636(c)(3).



____________________________                 By:____________________________
Party                                              Attorney

____________________________                 By:_____________________________
Party                                              Attorney
____________________________                 By:_____________________________
Party                                              Attorney
       APPROVED this the ______ day of _________________, 2019.



                                              _________________________________________
                                              FRED BIERY
                                              UNITED STATES DISTRICT JUDGE
